 1   JOHN L. BURRIS ESQ., SBN 69888
     BEN NISENBAUM ESQ., SBN 222173
 2   JAMES COOK ESQ., SBN 300212
     THE LAW OFFICES OF JOHN L. BURRIS
 3   Airport Corporate Centre
     7677 Oakport Street, Suite 1120
 4   Oakland, California 94621
     Telephone: (510) 839-5200
 5   Facsimile: (510) 839-3882
     Email: John.Burris@johnburrislaw.com
 6   Email: Ben.Nisenbaum@johnburrislaw.com
     Email: James.Cook@johnburrislaw.com
 7
     Attorneys for Plaintiffs
 8

 9                                  UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11

12   SHAWNA BROWN, individually and as                        Case No. 2-13-CV-01007-KJM-KJN
     successor-in-interest for Decedent LUTHER
13   BROWN; A.B., a minor, by and through her                 PLAINTIFFS’ NOTICE OF REQUEST AND
     guardian ad litem, SHAWNA BROWN; D.P., a                 REQUEST TO CHANGE A MISTAKE IN
14   minor, by and through her guardian ad litem,             THE NAME OF GUARDIAN AD LITEM ON
     RITA ALMENDAREZ; A.B., a minor, by and                   THE COURT DOCKET FOR “GAYLE
15   through her guardian ad litem, RITA                      JOHNSON” AND PROPOSED ORDER
     ALMENDAREZ; D.P., a minor, by and through                GRANTING
                                                              PLAINTIFFS’ REQUEST TO CHANGE A
16   his guardian ad litem, RITA ALMENDAREZ;                  MISTAKE IN THE NAME OF GUARDIAN
     S.S.J., a minor, by and through her guardian ad          AD LITEM “GAYLE JOHNSON” ON THE
17   litem, MAURRECE GALE JOHNSON; and                        COURT DOCKET
     QUEEN E. BROWN, individually.
18                                                            No hearing date set
                                Plaintiffs,                   Hon. Kendall J. Newman
19          v.                                                United States Magistrate Judge

20   CITY OF STOCKTON, a municipal corporation;
     WESLEY GRINDER, individually; RYAN
21   TAIRIOL individually; LOREEN GAMBOA,
     individually; ‘FNU’ SCOTT, individually; and
22   DOES 1-50, inclusive, individually,

23            Defendants.

24

25
                                                                                               1
     Notice of Request and Request to Change Name of Guardian Ad Litem on the Court Docket
26   Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
 1                                                    NOTICE

 2
             PLEASE TAKE NOTICE that Plaintiffs’ counsel hereby moves the Court for an Order
 3   permitting the change of a mistake in the name on the court docket wherein Guardian Ad Litem’s

 4   name is currently “Gayle Johnson” to Maurrece Gale Johnson. The purpose of this request is to
     reflect the true legal name of Maurrece Gale Johnson.
 5

 6
                                                      Respectfully submitted,
 7

 8

 9   Dated: March 9, 2020                             LAW OFFICES OF JOHN BURRIS
10

11                                                    By:      /s/ Benjamin Nisenbaum
                                                               Benjamin Nisenbaum
12                                                             Attorney for Plaintiff

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                                     2
     Notice of Request and Request to Change Name of Guardian Ad Litem on the Court Docket
26   Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
 1                                                         ORDER

 2
             Guardian Ad Litem “Gayle Johnson” shall be changed to Maurrece Gale Johnson on the
 3   Court docket.

 4
             IT IS SO ORDERED.
 5

 6   Dated: March 9, 2020

 7
     brow.1007
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                                  3
     Notice of Request and Request to Change Name of Guardian Ad Litem on the Court Docket
26   Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
